COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-304-CV
  
  
JAMES 
AND JERI CUSHMAN,                                               APPELLANTS
INDIVIDUALLY 
AND O/B/O THE
ESTATE 
OF JOSEPH CUSHMAN
 
V.
 
CITY 
OF ARLINGTON, THERON                                                
APPELLEES
BOWMAN, 
JERRY KENDRICK,
ROY 
MITCHELL, MARK T. GARBER,
JOHNNY 
SPRUIEL, AND KENNETH
BLANE 
SHAW
 
----------
FROM 
THE 348th DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Dismiss Appeal.” It is the court's 
opinion that the motion should be granted; therefore, we dismiss the appeal. See 
TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.

  
                                                                  PER 
CURIAM 


  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: 
February 12, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.